Citation Nr: 1505492	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  10-26 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE


Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, J.T.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from March 1943 to June 1943, September 1944 to June 1948, and December 1949 to December 1953 and active air service from January 1957 to May 1969.  He died in June 1995; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This case was previously remanded in July 2014 for additional development.

The appellant and the Veteran's son testified before the undersigned Veterans Law Judge during an April 2014 Travel Board hearing.  A transcript is of record.  The Board has reviewed the physical, Veterans Benefits Management System (VBMS) and Virtual VA claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that an immediate, underlying, or contributory cause of the Veteran's death is connected to service on a direct or presumptive basis due to in-service herbicide exposure while stationed in Thailand in 1966.  See July 2006 Claim; April 2010 Statement.

VA failed to substantially comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  While the record contains an October 2014 letter stating that remand development had been completed, the record does not appear to contain evidence of any requests for information and no memoranda or findings related to potential asbestos exposure are currently associated with the claims file.

Also apparently absent are any attempts to obtain the Veteran's treatment records from Scott Air Force Base from 1991 to 1995.  See January 2007 Statement (requesting assistance in obtaining Scott Air Force Base treatment records); January 2007 VA 4142 (authorizing release of Scott Air Force Base treatment records from 1991 to 1995).  Further, the record contains one record from Blessings Hospital that references hospice care provided in March 1995, and the Veteran's son testified in April 2014 that the Veteran received hospice care; however, it does not appear that any efforts were made to obtain these records.  The absence of these treatment records is relevant, as the August 2014 VA examiner and the appellant both indicated that it is unclear what the Veteran's diagnoses were at the time of his death and what the primary source of his cancer was.  See August 2014 VA Examination (noting the absence of any treatment records from the late 1980s on); Transcript of Record pp. 5-7.

It is also unclear whether sufficient efforts have been made to corroborate any service in the Republic of Vietnam.  The claims file contains an undated press release from the United States Air Force Home Town News Center at Tinker Air Force Base in Oklahoma, apparently received by KHMC News and then forwarded to the Veteran, indicating that the Veteran completed a tour of duty in Vietnam.  The Veteran's Service Personnel Records (SPRs) indicate that he saw combat during the Vietnam Defense Campaign from January 7, 1966, to January 30, 1966, while serving from January to November 1966 with the 8th Tactical Fighter Wing and in the 497th Tactical Fighter Squad, which flew missions over North Vietnam.  See Air Force Historical Research Agency:  Fact Sheets, 497th Combat Training Flight (PACAF), http://www.afhra.af.mil/factsheets/factsheet.asp?id=17523.  While the Veteran's SPRs do not contain evidence that he ever landed in Vietnam, they also do not contain evidence that he ever landed in the Philippines while stationed in Thailand; however, his Service Treatment Records (STRs) reveal that in August and September of 1966 he was treated at Clark Air Force Base in the Philippines.  See November 1966 Narrative Summary.  Further, the appellant and the Veteran's son testified in April 2014 that they remembered the Veteran had demonstrated psychiatric symptoms related to reported experiences in Vietnam.  See Transcript of Record pp. 11-13, 16.

In addition, it does not appear that any requests have been made to the Joint Services Records Research Center (JSRRC) regarding any potential herbicide exposure regarding the Veteran's active air service during the Vietnam Era.  See VA Memorandum:  Herbicide Use in Thailand During Vietnam Era (recommending making a request to the JSRRC to corroborate claimed exposure); May 2009 JSRRC Memo (reporting findings regarding herbicide exposure pertaining only to Navy and Coast Guard ships).  The Veteran did not have active naval service during the Vietnam Era-he had active air service.  See Form DD-214s (showing active naval service from 1943 to 1948 and from 1950 to 1953 only). 

Accordingly, the case is REMANDED for the following action:

1. Conduct appropriate development, as mandated by the VA Adjudication Procedure Manual, to verify any potential exposure to asbestos during the Veteran's naval service and air service.  A formal finding should be issued regarding the likelihood that the Veteran was exposed to asbestos during his active service.  The finding should include a rationale and should be associated with the claims file.

2. Make a request to the JSRRC to attempt to corroborate any service in the Republic of Vietnam or any herbicide exposure during the Veteran's air service, including in Thailand.  A formal finding should be issued regarding the likelihood that the Veteran was exposed to herbicides during his active service.  The finding should include a rationale and should be associated with the claims file.

3. Make efforts to obtain treatment records from Scott Air Force Base from 1991 to 1995.  See January 2007 Form 4142 Authorization.  Please also make efforts to obtain any relevant records of hospice care.  See July 2006 Blessings Hospital Fax (noting March 1995 hospice care).

4. After development regarding any in-service asbestos or herbicide exposure and any medical treatment, including hospice care, from 1991-1995 is completed, obtain an addendum opinion from an appropriate examiner.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record. 

The examiner MUST review the claims file and provide an opinion, based on the record, regarding whether it is less likely than not, at least as likely as not, or more likely than not (a greater than 50 percent probability), that the disabilities that contributed substantially or materially to the cause of the Veteran's death were etiologically related to his active service, including any verified exposure to asbestos or herbicides or any treatment for bronchitis, upper respiratory infections, and prostatitis or enlarged prostate.

Please provide the basis for any diagnosis and a complete medical rationale for the opinion.  If medical literature is used, please provide a citation.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

5. Then, the RO or AMC should readjudicate the claim on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the claims should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




